DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2020 has been entered.
 Response to Arguments
Regarding the status of the claims, Claims 17-30, and 32-37 are pending. Claims 1-16 and 31 have been cancelled. Claims 21-30 have been withdrawn.
Applicant’s arguments with respect to independent claims 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 4065225) in view of Hong (US 20100090468).
In reference to Claim 17
Allison discloses:
A wind turbine (10) comprising: a rotor (12, 14; rotor shaft on which the blades extend) for rotating about a horizontal axis of rotation substantially parallel to a direction of wind that is present, the rotor comprising: 
a front face (front face of blade facing the wind as shown in Fig. 5) facing into the wind and substantially perpendicular to the direction of the wind (see Fig. 5 of the wind direction); and a rear face (rear face of the blade on the opposite side of the wind direction as shown in Fig. 5) situated toward a support (68, 18, 38) of the rotor; and a first family of blades (blades 50, 41-47) distributed over the rotor (Col. 2, ll. 14-37), wherein the first family of blades comprises: a first force blade (43) comprising: a first surface (front face of blade 43; front face facing the wind as shown in Fig. 5) arranged substantially perpendicular to the direction of the wind; a first free end (tip of blade 43); 
Allison does not disclose the first radial length is different than the second radial length in magnitude. 

Hong teaches:
	A wind turbine (Fig. 1-2) having a cylindrical rotor (cylindrical shaft from which blades 10, 12, 14, 16 extend from as shown in Fig. 1-2) for rotating about a horizontal axis of rotation substantially parallel to the direction of the wind (“the rotary blade units face toward the blowing direction of wind,” [0005]), the rotor having blades (10, 12, 14, 16) having different lengths (l1, l2, l3, l4) as shown in Fig. 1-2. Hong teaches “As the four rotary blade units 10, 12, 14, and 16 having different lengths are successively mounted on the rotary shafts in the order of length as described above, the four rotary blade units 
	Based on the teaching of Hong and Allison, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first radial length and the second radial length of the first force blade and the second force blade of Allison by gradually increasing the radial length from the upwind end to the downwind end such that the radial length of the first catching blade is shorter than the radial length of the first force blade as taught by Hong in order to easily generate an initial rotation even from a light wind, and thereby rotating the longer blades located aft of the first blade [0006, 0019; Hong]. 
In reference to Claim 18
Allison as modified by Hong discloses:
The wind turbine according to claim 17. In addition, Allison discloses the first catching blade (41) is positioned in front of the first force blade (43) along the horizontal axis of rotation of the rotor (Fig. 2). 
In reference to Claim 19
Allison as modified by Hong discloses:

In reference to Claim 20
Allison as modified by Hong discloses:
The wind turbine according to claim 19. Based on the teaching of Hong as discussed in the rejection of Claim 17 above, the third radial length of the first guide blade (blade between 41 and 43; Fig. 2, Allison) of Allison is modified by Hong so that the first radial length of the first catching blade is reduced in comparison with the third radial length of the first guide blade as measured from the horizontal axis of rotation, wherein the third radial length is reduced in comparison with the second radial length of the first force blade as measured from the horizontal axis of rotation [0006, 0019; Hong] in order to easily generate an initial rotation even from a light wind, and thereby rotating the longer blades located aft of the first blade [0019, Hong].
In reference to Claim 32
Allison as modified by Hong discloses:
The wind turbine according to claim 17. In addition, Allison discloses the rotor comprises a cylindrical section (the rotor shaft on which the blades extend from) (Fig. 1-2).

In reference to Claim 33
Allison as modified by Hong discloses:

In reference to Claim 34
Allison as modified by Hong discloses:

In reference to Claim 35
Allison as modified by Hong discloses:
The wind turbine according to claim 19. In addition, Allison discloses the second family of blades comprises a second guide blade (42) which guides the wind toward the second force blade (Fig. 2).
In reference to Claim 36
Allison as modified by Hong discloses:
The wind turbine according to claim 35. Based on the teaching of Huang as discussed in the rejection of Claim 17 above, the third radial length of the second catching blade (blade to the right of 42; Fig. 2, Allison) and the fourth radial length of the second guide blade (blade 42; Fig. 2); and a fifth radial length of the second force blade (blade between 41 and 43; Fig. 2, Allison) of Allison is modified by Hong so that the second catching blade has a third radial length as measured from the horizontal axis of rotation that is reduced in comparison with a fourth radial length of the second guide blade as measured from the horizontal axis of rotation, wherein the fourth radial length is reduced in comparison with a fifth radial length of the second force blade as measured from the horizontal axis of rotation ([0006, 0019; Hong]) in order to easily generate an initial rotation even from a light wind, and thereby rotating the longer blades located aft of the first blade [0019, Hong].
In reference to Claim 37
Allison as modified by Hong discloses:
The wind turbine of claim 17. In addition, Allison discloses the azimuthal angle has a magnitude that is greater than 90° (Col. 2, ll. 17-37; Fig. 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haung (US 20170138336), Benito Santiago et al. (US 20110206509), Larsen et al. (US 20110116923), and Syrovy (US 20140271216) disclose a horizontal wind turbine comprising blades which have varying radial lengths. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/RICHARD A EDGAR/Primary Examiner, Art Unit 3745